Title: To James Madison from Carlos Martínez de Yrujo, 27 January 1803 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


27 January 1803, Washington. At the beginning of January the Spanish consul at Baltimore [Juan Bautista Bernabeu] suspected that a ship entering port as the American brigantine Augusta was really the Spanish ship St. Peter, which had cleared from Havana declaring Spain as its destination. The consul investigated the fraud and began legal action “against those who had committed the crime of appearing as Spaniards in the Island of Cuba and as Americans at Baltimore, in contempt of the laws of both countries.” Proof of the offense was a protest signed by Baltimore notary Samuel Sterett and interpreter Louis Bernard. Sterett acknowledged his signature but claimed to have been deceived into signing, and Bernard denied signing. This document was in the keeping of customs officers at Baltimore. The consul supposed customs officials would cooperate in this case or at least would not “lay obstacles and embarassments” in his way. The customs officers, however, allowed the protest to be given to Bernard, who gave it to Sterett, who effaced his signature and seal, thus hoping to escape responsibility. This rendered the principal proof in the case useless. “It would be doing injustice to your penetration” to comment further on the “culpable partiality and most remarkable neglect” of the Baltimore customs officers. Knows the U.S. will reprimand and punish these officers and will take measures to guarantee they will not obstruct the consul at Baltimore in his pursuit of justice. Finds it “extraordinary” that the Spanish consul alone is the complainant in a case affecting the laws of both countries, while those whose duty it is to ensure observance of the laws at Baltimore remain passive. Has no doubt that JM agrees with him and will cause the government “to take the active part” belonging to it in this business.
 

   
   Translation of RC (DNA: RG 59, NFL, Spain, vol. 2). RC 2 pp.; in Spanish. In a clerk’s hand, except for Yrujo’s complimentary close and signature. Docketed by Wagner. Copytext is Wagner’s translation.


